United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1368
                                     ___________

Alice Allen,                              *
                                          *
               Appellant,                 *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Floyd O. Bartch, Gaming                   *
Commissioners Chairman,                   *       [UNPUBLISHED]
                                          *
               Appellee.                  *
                                     ___________

                               Submitted: July 19, 2004
                                  Filed: July 22, 2004
                                   ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Alice Allen (Allen) appeals the district court’s1 dismissal of her civil complaint,
without prejudice, for lack of subject matter jurisdiction. Having carefully reviewed
the record, we conclude the dismissal was proper because Allen’s complaint neither
presented a federal question nor established diversity of citizenship. Accordingly, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________


      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c) (2000).